UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 19, 2012 RELM Wireless Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-07336 59-34862971 (Commission File Number) (IRS Employer Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(321) 984-1414 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 19, 2012, John Wellhausen notified the Nominating and Governance Committee of the Board of Directors (the “Board”) of RELM Wireless Corporation (the “Company”) that he will not stand for re-election to the Board at the Company’s 2012 annual meeting of stockholders.Mr. Wellhausen’s term on the Board will expire upon conclusion of the Company’s 2012 annual meeting of stockholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION (Registrant) Date:March 22, 2012 By: /s/William P. Kelly William P. Kelly Executive Vice President and Chief Financial Officer 3
